NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 31 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RUNE KRAFT,                                     No. 16-56561

                Plaintiff-Appellant,            D.C. No. 2:15-cv-00701-VBF-AS

 v.
                                                MEMORANDUM*
OLDCASTLE PRECAST, INC., a
Washington corporation; INLAND
CONCRETE ENTERPRISES, INC.
EMPLOYEE STOCK OWNERSHIP PLAN,
an employee stock ownership plan,

                Defendants-Appellees.

                  Appeal from the United States District Court
                       for the Central District of California
                 Valerie Baker Fairbank, District Judge, Presiding

                           Submitted October 23, 2017**

Before:      McKEOWN, WATFORD, and FRIEDLAND, Circuit Judges.

      Rune Kraft appeals pro se from the district court’s judgment dismissing his

action alleging a Racketeer Influenced and Corrupt Organizations Act (“RICO”)



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
claim, among other claims, arising from a 2007 stock purchase transaction. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s

dismissal for failure to state a claim under Federal Rule of Civil Procedure

12(b)(6), and we may affirm on any ground supported by the record. Thompson v.

Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008). We affirm.

      Dismissal of Kraft’s RICO claim was proper because the claim involves

issues that were previously litigated as part of the proceedings that resulted in

judgment being entered against Kraft on June 22, 2011. See Taylor v. Sturgell, 553

U.S. 880, 891 n.4 (2008) (“For judgments in diversity cases, federal law

incorporates the rules of preclusion applied by the State in which the rendering

court sits.” (citation omitted)); White v. City of Pasadena, 671 F.3d 918, 927 (9th

Cir. 2012) (explaining that California’s issue preclusion doctrine “precludes

relitigation of issues argued and decided in prior proceedings” and setting forth six

criteria to determine whether an issue is precluded (citation omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                     16-56561